                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE
FRANKLIN, and ROSIE JONES,
                                                              8:20CV8
                    Plaintiffs,

       vs.                                              MEMORANDUM
                                                         AND ORDER
DEVELOPMENTAL SERVICES OF
NEBRASKA, INC.; DSN AUTISM
CENTER OF NEBRASKA, INC.;
OMNI BEHAVIORAL HEALTH; and
ANGELA MITCHELL,

                    Defendants.



       Nebraska General Rule 1.4(a)(4)(B) provides that “[i]f the court or the clerk
learns after filing that cases are or may be related, the chief judge must be informed
as soon as possible.” Civil cases are “related” under this rule “when they involve
some or all of the same issues of fact … [or] arise out of the same transaction ….”
NEGenR 1.4(a)(4)(C).

        It appears that the above-captioned case is related to Kitchen et al. v. DSNO
et al., Case No. 8:19CV107 (D. Neb.), which was assigned to Judge Bataillon and
which was dismissed without prejudice on December 3, 2019.1 Both cases involve
some or all of the same issues of fact and arise out of the same transaction.

      Accordingly, and pursuant to NEGenR 1.4(a)(4),



      1
         The present case has been assigned to the “pro se docket” because all
plaintiffs are proceeding pro se (without counsel) and in forma pauperis (without
payment of fees). Case No. 8:19CV107 involved a paid pro se complaint.
      IT IS ORDERED:

      1.     Chief Judge Gerrard is hereby notified that the above-captioned case
appears to be related to Kitchen et al. v. DSNO et al., Case No. 8:19CV107 (D. Neb.),
which was assigned to Judge Bataillon.

      2.    The Clerk of Court shall transmit a copy of this Memorandum and
Order to Chief Judge Gerrard.

      Dated this 28th day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
